Exhibit 10.1    




CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”), executed this 13th day of June, 2011
and effective June 13, 2011 (such date, the “Effective Date”), is made by and
between Peter M. Musumeci, Jr. (“Musumeci”), with address of 11 Milford Drive,
Marlton, New Jersey 08053, and Metro Bancorp, Inc. and Metro Bank (collectively,
“Metro”), each with an office located at 3801 Paxton Street, Harrisburg, PA
17111.
WHEREAS, Musumeci possesses expertise which has been and will be of assistance
to Metro in the operation of its business, and Metro and Musumeci mutually
desire to establish a consulting arrangement,
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.Scope of Service. Musumeci shall provide consultation services to Metro on
such matters as are within his particular area of knowledge and experience
(“Services”), including the development and management of its lending
activities, its credit culture and practices and the development of its
executive management team, at such times as shall be mutually agreeable to
Musumeci and Metro.
2.Independent Contractor. Musumeci shall perform his services under this
Agreement as an independent contractor. Musumeci represents and warrants, as of
the Effective Date, that he stands as an independent contractor in relation to
Metro and that he is not a partner, officer, agent, servant or employee of
Metro. Musumeci further represents and warrants that he shall assume all
obligations and duties of paying the income taxes due as a result of the fees
Metro pays to Musumeci hereunder and that he shall hold Metro harmless from all
liabilities, actions, suits, audits, assessments, or other claims made or
brought by any taxing authorities arising out of or related to any failure by
Musumeci to pay any taxes due on the fees paid to him hereunder and from
reasonable attorneys' fees and costs in defending against the same.
3.Fees. Metro shall pay to Musumeci a monthly fee of $16,000, in arrears, and
shall reimburse Musumeci for all reasonable costs and expenses in accordance
with Section 4.
4.Invoicing and Payment. Unless otherwise agreed, Musumeci will invoice Metro
for all charge and reimbursable items on a monthly basis in arrears. Metro
agrees to pay the invoiced amount of all reasonable expenses incurred by
Musumeci in accordance herewith in full within thirty (30) days of the date of
each invoice.
5.Term, Termination, and Cancellation. This Agreement will commence on the
Effective Date and will remain and continue in full force and effect, unless
terminated by either party as set forth below. Termination of this Agreement may
occur upon any of the following:
(a)    Sixty (60) days after a party's receipt of written notice from the other
party that this Agreement shall be terminated; or
(b)    Seven (7) days after one party notifies the other (“Receiving Party”) in
writing that the Receiving Party is in breach or default of this Agreement,
unless the Receiving Party cures such breach or default within such seven (7)
day period; or
(c)    Fifteen (15) days after the filing of a petition in bankruptcy by or
against either party, any insolvency of a party, any appointment of a receiver
for such party, or any assignment for the


--------------------------------------------------------------------------------


benefit of such party's creditors (a “Bankruptcy Event”), unless such party
cures such Bankruptcy Event within the fifteen (15) day period.
In all events, Metro shall be liable for full payment for Services rendered
through the date of termination and for the reimbursement of expenses, in
accordance with Section 4 hereof, incurred through the date of termination.
6.Working Arrangements.
(a)    Services performed by Musumeci will be performed either on Metro's
premises or remotely. Musumeci will make the determination of the best fashion
to perform the Services. Metro shall provide the following to Musumeci: (i) a
suitable and adequate work environment, including space for work and equipment
for performance of the Services; (ii) access to and use of Metro's facilities
and relevant information, (iii) timely assistance and support in the delivery of
his Services.
(b)    Metro will ensure that all Metro's personnel who may be necessary or
appropriate for the successful delivery of the Services will, on reasonable
notice: (i) be available to assist Musumeci by answering business, technical and
operational questions and providing requested documents, guidelines and
procedures in a timely manner; (ii) participate in the Services as reasonably
necessary (iii) be available to assist Musumeci with any other activities or
tasks required to complete the Services.
7.Non-Solicitation, Non-Competition. Musumeci agrees not to directly or
indirectly solicit or offer employment to any Metro employee, or to Compete with
Metro, during the term of this Agreement. “Compete” means the initial
solicitation on behalf of any other financial institution of the loan, deposit
or cash management business of any person or entity who is, during the term of
this Agreement, a customer of Metro.
8.Confidential Information. Musumeci acknowledges that in the course of
providing Services for Metro hereunder, Musumeci will receive and have access to
Confidential Information (as defined below) of Metro. Any and all Confidential
Information in any form or media obtained by Musumeci shall be held in
confidence and shall not be copied, reproduced, or disclosed to third parties
for any purpose whatsoever except as necessary in connection with the Services
provided under this Agreement. Musumeci further acknowledges that he shall not
use such Confidential Information for any purposes other than in connection with
the activities contemplated by this Agreement. Without limiting the generality
of the foregoing, Musumeci agrees not to disclose to any third party information
regarding any person or entity that is, or was at any time, during the term of
this Agreement a customer of Metro or who, during the term of this Agreement,
applied to or requested from Metro loan, deposit or cash management services.
“Confidential Information” means any and all confidential information of Metro,
including, but not limited to, information regarding the customers or
prospective customers of Metro, research, development, proprietary software,
technical information, techniques, know-how, trade secrets, processes,
customers, employees, consultants, pricing information and financial and
business information, plans and systems. Confidential Information shall not
include information which: (a) was known to Musumeci prior to the time of
disclosure by Metro (except for nonpublic information regarding the customers or
prospective customers of Metro); (b) at the time of disclosure is generally
available to the public or after disclosure becomes generally available to the
public through no breach of agreement or other wrongful act by Musumeci; (c) was
lawfully received by Musumeci from a third party without any obligation of
confidentiality; or (d) is required to be disclosed by law or order of a court
of competent jurisdiction or regulatory authority.
The obligations set forth in this Section shall survive termination of this
Agreement for a period of three (3) years thereafter.


--------------------------------------------------------------------------------


9.Limitation of Liability. In no event shall Musumeci be liable to Metro for
special, exemplary, incidental, or consequential damages (including, without
limitation, lost revenues, profits, savings or business) in connection with the
Services, whether or not the possibility of such damages has been disclosed to
Musumeci in advance or could have been reasonably foreseen by Musumeci, and
whether in an action based on contract, warranty, strict liability, tort
(including, without limitation, negligence) or otherwise. The limitations on
liability specified in this Section will survive and apply even if any limited
remedy herein is found to have failed of its essential purpose.
10.Notices. All notices, demands and other communications required or permitted
hereunder or in connection herewith shall be in writing and shall be deemed to
have been duly given on the date of any personal delivery, one day after sending
the notice with a nationally recognized overnight courier or three days after
sending the notice by first class mail, return receipt requested, to a party at
the address for such party set forth in the first paragraph of this Agreement,
or to such other address as such party may hereafter specify by notice.
11.SEC Filing. Musumeci acknowledges and agrees that Metro may be required to
file reports with the Securities and Exchange Commission disclosing the
existence of this Agreement, summarizing the terms hereof and/or attaching a
copy hereof, and consents to such filings.
12.Miscellaneous. This Agreement, and all of the rights and remedies of the
parties in relation thereto, will be governed by the laws of the Commonwealth of
Pennsylvania, without reference to the principles of conflicts of law. Neither
party may assign or otherwise transfer any of its rights, duties or obligations
under this Agreement without the prior written consent of the other party.
Metro, however, without any requirement for prior consent by Musumeci, may
assign this Agreement and its rights hereunder to any party or entity who
succeeds (by purchase, merger, operation of law or otherwise) to all or
substantially all of the capital stock, assets or business of Metro, if the
succeeding party or entity agrees in writing to assume and be bound by all of
the obligations of such party under this Agreement. This Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective successors and permitted assignees. This Agreement may be modified
only by a written amendment executed by both parties. If any provision in this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, then such provision shall be severed from this Agreement and the
remaining provisions will continue in full force. This Agreement may be executed
in several counterparts, each of which will be deemed an original, and all of
which taken together will constitute one single agreement between the parties
with the same effect as if all the signatures were upon the same instrument.
This Agreement constitutes the complete and exclusive statement of the agreement
between the parties and supersedes all proposals, oral or written, and all other
prior or contemporaneous communications between the parties relating to the
subject matter herein.
[Remainder of page intentionally blank - signature page follows]
















--------------------------------------------------------------------------------




[SIGNATURE PAGE FOR CONSULTING AGREEMENT AND RELEASE]
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.
METRO BANCORP, INC.




By:    /s/ Gary L. Nalbandian                
Name: Gary L. Nalbandian


Title:


June 13, 2011        
Date


METRO BANK




By:    /s/ Gary L. Nalbandian                
Name: Gary L. Nalbandian


Title:


June 13, 2011        
Date






/s/ Peter M. Musumeci, Jr.                    
Peter M. Musumeci, Jr.




June 13, 2011        
Date






































--------------------------------------------------------------------------------




ADDENDUM NO. 1 TO CONSULTING AGREEMENT
This Addendum No. 1 to Consulting Agreement (“First Consulting Agreement
Addendum”), effective as of October 17, 2011, is incorporated by reference in,
appended to and made a part of the Consulting Agreement, dated June 13, 2011
(“Consulting Agreement”), executed by Metro Bank (“Metro”) and Peter M.
Musumeci, Jr.(“Consultant”).
1.In addition to any other confidentiality terms and conditions contained in the
Consulting Agreement, Consultant agrees that with respect to any and all
 consumer information, information regarding the customers of Metro or its
affiliates, and information regarding persons or entities who or which have
requested or applied for services from Metro or any of its affiliates, to which
Consultant has access in connection with the services Consultant is providing to
Metro pursuant to the Consulting Agreement (collectively, “Customer
Information”), to maintain and protect the confidentiality and security of such
Customer Information in accordance with all applicable federal, state and local
statutes and regulations relating to the privacy of consumer and customer
information, including but not necessarily limited to the provisions of Title V
of the Gramm-Leach-Bliley Act (15 U.S.C. §6801, et seq.) and the regulations
promulgated thereunder, the Right to Financial Privacy Act (12 U.S.C. §3401, et
seq.), any replacements or amendments thereof, and any similar state laws.


2.This First Consulting Agreement Addendum shall be incorporated into and made a
part of the Consulting Agreement. To the extent that the terms of the Consulting
Agreement and this First Consulting Agreement Addendum conflict, the terms of
this First Consulting Agreement Addendum shall control.


Metro and Consultant have executed or caused their duly authorized
representatives to execute this First Consulting Agreement Addendum, intending
to be legally bound, as of the date set forth in the first paragraph hereof.
                                
METRO BANK
 
By: /s/ Percival B. Moser, III
Name: Percival B. Moser, III
Title: Chief Operating Officer
 
CONSULTANT:
 
/s/ Peter M. Musumeci, Jr.
Peter M. Musumeci, Jr.
Title: Consultant



































--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO CONSULTING AGREEMENT
This Amendment No. 1 to Consulting Agreement (“First Modification”), executed
this 8th day of February, 2012, is made by and between Peter M. Musumeci, Jr.
(“Musumeci”), with an address of 11 Milford Drive, Marlton, New Jersey 08053,
and Metro Bancorp, Inc. and Metro Bank (collectively, “Metro”), each with an
office located at 3801 Paxton Street, Harrisburg, PA 17111.
RECITALS:
A.Metro and Musumeci are parties to a Consulting Agreement dated June 13, 2011
and an Addendum No. 1 to Consulting Agreement dated October 17, 2011
(collectively, the “Agreement”).


B.The parties wish to modify the Agreement.


TERMS OF FIRST MODIFICATION:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.Modification of Section 3. Section 3 of the Agreement is hereby modified to
provide, in its entirety, as follows:


Fees. Metro shall pay to Musumeci a monthly fee of $12,000, in arrears, and
shall reimburse Musumeci for all reasonable costs and expenses in accordance
with Section 4.
2.No Other Changes. Except as specifically modified herein, the terms and
conditions of the Agreement remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed or caused this First
Modification to be executed by their duly authorized representatives as of the
day and year first above written.
METRO BANCORP, INC.
 
By: /s/ Gary L. Nalbandian
Gary L. Nalbandian, Chairman, President and Chief Executive Officer
 
METRO BANK
 
By: /s/ Gary L. Nalbandian
Gary L. Nalbandian, Chairman, President and Chief Executive Officer
 
CONSULTANT:
 
/s/ Peter M. Musumeci, Jr.
Peter M. Musumeci, Jr.







